                                          Case 3:19-cv-01909-WHO Document 63 Filed 10/06/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     VERNON L. BELTON,                               Case No. 19-cv-01909-WHO (PR)

                                   8
                                                       Plaintiff,
                                                                                         ORDER STAYING ACTION
                                   9
                                                 v.

                                  10     J. GUTIERREZ, et al.,
                                                                                         Dkt. No. 61
                                  11
                                                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Belton’s request to stay this action until he returns from court proceedings
                                  14   is GRANTED. (Dkt. No. 61.) This federal civil rights action is STAYED. Nothing
                                  15   further will take place in this action until the Court decides further action is appropriate, or
                                  16   until plaintiff moves to dissolve the stay. The Clerk shall terminate all pending motions,
                                  17   and ADMINISTRATIVELY CLOSE the file pending the stay of this action.
                                  18          When plaintiff is ready to reopen proceedings, he shall file a motion entitled
                                  19   “Motion to Reopen.”
                                  20          IT IS SO ORDERED.
                                  21   Dated: October 6, 2020
                                                                                          _________________________
                                  22
                                                                                          WILLIAM H. ORRICK
                                  23                                                      United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
